Case 2:17-cv-08958-CAS-AFM Document 286 Filed 07/20/21 Page 1 of 2 Page ID #:7900



     1
     2
                                                                                   JS-6
     3
     4
     5
     6
     7
     8
     9                      UNITED STATES DISTRICT COURT

    10        CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION

    11
    12   MOSES CHOI, an individual; and               Case No. 2:17-cv-8958-CAS(AFMx)
         SOUTHEAST REGIONAL CENTER,                   Hon. Christina A. Snyder
    13   LLC, a Georgia limited liability
         company,                                     [PROPOSED] ORDER FOR
    14                                                DISMISSAL OF ENTIRE ACTION
                    Plaintiffs,                       WITH PREJUDICE
    15        v.                                      [Rule 41(a)(2), Fed. R. Civ. P.]
    16   8TH BRIDGE CAPITAL, INC., a
    17   California corporation; YOUNG HUN
         KIM, an individual; 8TH BRIDGE
    18   CAPITAL, LLC, a California limited
         liability company; MANHATTAN REAL
    19   ESTATE FUND GP, LLC, a Delaware
         limited liability company;
    20   MANHATTAN REAL ESTATE FUND,
         LP, a Delaware limited partnership;
    21   MANHATTAN REAL ESTATE FUND
         II, LP, a Delaware limited partnership;
    22   MANHATTAN REAL ESTATE
         EQUITY FUND, LP, a Delaware limited
    23   partnership; and PATRICK JONGWON
         CHANG, an individual.
    24              Defendants.
    25
    26   AND RELATED COUNTER-CLAIMS

    27
    28
                                                -1-
                                           ORDER FOR DISMISSAL OF ENTIRE ACTION WITH PREJUDICE
                                                                    Case No. 2:17-cv-8958-CAS(AFMx)
Case 2:17-cv-08958-CAS-AFM Document 286 Filed 07/20/21 Page 2 of 2 Page ID #:7901


     1
                 PURSUANT TO STIPULATION, IT IS ORDERED:
     2
                 This action is HEREBY DISMISSED WITH PREJUDICE IN ITS
     3
         ENTIRETY. All parties shall bear their own costs.
     4
                 This Court hereby retains jurisdiction to enforce the parties’ Settlement
     5
         Agreement and Release, as entered and/or referenced on the record on June 15,
     6
         2021.
     7
                 SO ORDERED.
     8
         Dated: July 20, 2021
     9
    10                                                             _
                                           HON. CHRISTINA A. SNYDER
    11                                     UNITED STATES DISTRICT JUDGE
    12
    13
    14
    15
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28                                               -2-
                                                ORDER FOR DISMISSAL OF ENTIRE ACTION WITH PREJUDICE
                                                                         Case No. 2:17-cv-8958-CAS(AFMx)
